Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered June 22, 1989, convicting him of murder in the second degree (four counts), attempted murder in the second degree, assault in the first degree, attempted robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon his plea of guilty, and *456imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and a statement made by him to the police.
Ordered that the judgment is affirmed.
The record indicates that the police had probable cause to arrest the defendant (see, People v Musial, 120 AD2d 682; People v Valenti, 143 AD2d 955). We have reviewed the defendant’s remaining argument and find it to be without merit (see, People v Rivers, 56 NY2d 476), and therefore suppression was properly denied. Mangano, P. J., Bracken, Sullivan and Miller, JJ., concur.